Citation Nr: 0414031	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-13 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wound of the right knee.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left side 
disorder described as manifested by numbness and pain.

4.  Entitlement to a compensable evaluation for chronic 
phlebitis of the left leg.

5.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the left thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945 and from February 1946 to August 1965.  He 
served in World War II and received a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Oakland, California.  
Although the veteran requested and was scheduled for a 
hearing before a Veterans Law Judge, he submitted a written 
withdrawal of the hearing.  The Board granted the veteran's 
motion for advancement of this case on the docket in May 
2004.  

The appeals of the veteran's claims for entitlement to 
service connection for hypertension, shell fragment wound of 
the right knee and for a left side disorder manifested by 
complaints of numbness and pain and a claim for entitlement 
to an increased rating for residuals of shell fragment wounds 
of the left thigh are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

The veteran's left leg phlebitis is manifested by findings of 
no evidence of active phlebitis.




CONCLUSION OF LAW

A compensable rating for phlebitis of the left leg is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.104 Diagnostic Code 7121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004).  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant was notified, by 
means of the discussion in an August 1998 rating, September 
1998 statement of the case (SOC)and June 2003 supplemental 
statement of the case (SSOC), of the applicable law and 
reasons for the denial of his claim.  In letters dated in 
August 2001 and in March 2002, the RO advised the appellant 
of the VCAA and of the responsibilities of the VA and the 
claimant are in developing the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, and VA examination 
reports.  There is no indication that there are any 
outstanding medical records or other information that are 
relevant to this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the August 2001 and March 2002 letters.  
The RO further advised the appellant that if no information 
and evidence had been received within that time, his claim 
would be decided based only on the evidence the RO had 
previously received and any VA examinations or medical 
opinions of record.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112)  (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on August 2001 and March 2002 was not given 
prior to the first AOJ adjudications of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

Increased Rating

The RO granted service connection for chronic phlebitis of 
the left leg in a January 1987 rating decision and assigned a 
noncompensable evaluation.  The evaluation was based on an 
October 1986 VA examination that noted the veteran did not 
have any active symptoms of phlebitis, and diagnosed him as 
status post phlebitis, left leg, currently inactive.

The veteran filed a claim for an increased rating in March 
1998.  Evidence submitted in conjunction with the increased 
rating claim includes findings from a June 1998 VA 
examination which gave a history of the veteran having 
carried a diagnosis of chronic phlebitis of the left leg; 
however he denied ever having had swelling of the left calf.  
He was not using blood thinners, and did not have peripheral 
edema or any other symptoms.  His primary complaints centered 
on severe pain his left knee.  Upon physical examination, the 
left knee was found to be very sore to movement, but had no 
swelling.  There was no evidence of phlebitis of the calf or 
thigh.  The diagnosis was chronic phlebitis, left leg, no 
evidence on this examination.  

VA treatment records between 1996 and 1999 revealed the 
veteran to be treated for cardiovascular problems, including 
a January 1998 record showing a diagnosis of peripheral 
vascular disease and history of cerebrovascular accident in 
April 1996.  Other cardiovascular problems were diagnosed, 
but there was no mention of phlebitis.  A June 1998 X-ray 
report noted a questionable history of phlebitis of the left 
thigh although the examiner expressed doubt about this 
diagnosis.  An October 2000 treatment record noted that the 
veteran had complaints of a swollen left foot, but this was 
attributed to a diagnosis of gout.  

The March 2002 VA examination report noted a history of 
thrombophlebitis that was treated with anticoagulants in 
1957.  The veteran never had a recurrence thereafter.  
Examination of the left leg yielded no significant findings 
other than the scar with minimal muscle loss.  The left hip 
was said to appear to be arthritic.  The pertinent diagnosis 
was chronic phlebitis of the left calf, with no evidence on 
this examination.  The examiner remarked that the veteran's 
gait abnormalities shown were attributable to the 
degenerative problems in his hip, and not due to any 
currently service-connected disorder.  

The March 2003 VA examination did not address the left leg 
disability.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

The criteria under Diagnostic Code 7121, provide that 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is warranted.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted. 
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation. 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Upon review of the evidence, the Board finds that the 
preopenderance of the evidence is against an increased rating 
for left leg phlebitis.  The evidence has repeatedly shown 
that the veteran has no current residuals of a phlebitis 
disability.  In particular the most recent VA examination of 
March 2002 reflects that the phlebitis disability was not 
active and there were no residuals.  Any disability of the 
left leg was attributed to left hip degenerative disease.  
Previous VA examinations likewise demonstrated no active 
disability or symptoms of phlebitis.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's left leg 
phlebitis currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Here, the evidence of record shows that the veteran is in his 
eighties and retired.  Additionally, the record consists of 
treatment reports and VA examination reports that include 
findings regarding the symptoms and manifestations of the 
veteran's phlebitis disabilities.  These records do not 
indicate or contain references to frequent hospitalization 
for treatment of his phlebitis.  Moreover, the phlebitis 
disability is not otherwise shown to render impractical the 
application of the regular schedular standards.  


ORDER

Entitlement to a compensable rating for phlebitis of the left 
leg is denied.


REMAND

The veteran contends that he is entitled to service 
connection for hypertension, shell fragment wound of the 
right knee, a left side disorder manifested by complaints of 
numbness and pain, and an increased rating for residuals of 
shell fragment wounds of the left thigh.

The veteran alleges that he had treatment for this disorder 
since 1965 shortly after he retired from service.  He 
indicated that he treated at the VA Clinic in Fort Ord, 
California in 1965.  He also indicated that he had treatment 
at military facilities at Silas B. Hayes Hospital at Fort 
Ord, now closed.  A review of the record does not indicate 
that an attempt to obtain these records was made.  

An attempt should be made to clarify whether any additional 
service medical records or Surgeons General Office records 
exist and if so, obtain them before proceeding with a 
decision on these issues.

Furthermore, the veteran's representative requested that 
further development and clarification of this issue is 
required.  Moreover, an examination to include a claims file 
review is needed to clarify whether the veteran has a right 
knee disorder that was caused by a shell fragment wound.  
Finally, the veteran contends that his residuals of a shell 
fragment wound to the left thigh worsened since the March 
2002 VA examination.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should contact the National 
Personal Records Center (NPRC) and ask 
whether any additional service medical 
records or post retirement records from 
military facilities at Silas B. Hayes 
Hospital in Fort Ord, California exist.  
If so, such records should be obtained.  
The AMC should also request SGO records 
and morning reports from the veteran's 
World War II service.  If these records 
are not available, certification of such 
from NPRC must be placed in the record.

3.  The AMC should also attempt to obtain 
VA medical records from Fort Ord showing 
treatment for hypertension from 1965 and 
thereafter.  If these records are not 
available, certification of such must be 
placed in the record.

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for the 
following orthopedic, cardiovascular and 
muscle injury/scar examinations by the 
appropriate examiners to determine the 
nature and etiology of the veteran's 
hypertension, left side disorder and 
right knee shell fragment wound.  The 
claims folder must be made available to 
the examiner(s) prior to the examination, 
and the examiner(s) should acknowledge 
such review in the examination report(s).  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.    

(a) Regarding hypertension, the 
examiner(s) should address whether the 
veteran has hypertension and if so, 
whether it is as least as likely as not 
related to any incident in service or was 
manifested to a compensable degree within 
a year of his discharge in 1965.  

(b) Regarding the left side disorder said 
to be manifested by pain and numbness, 
the examiner(s) should address the nature 
of such disorder and if there is a 
cardiovascular component of this 
disorder, should determine if it is 
related to hypertension.  If a 
musculoskeletal component to the left 
side disorder is found, the examiner(s) 
should determine, based on review of the 
record whether the musculoskeletal 
disability is as least as likely as not 
the result of his inservice injuries in 
July 1957 when he slipped in a grease pit 
and injured his left side or related to 
any other incident shown in service.  

(c) Regarding a right knee shell fragment 
wound, the examiner(s) should determine, 
based on examination of the right knee 
and its scarring and review of the record 
and history from the veteran, whether it 
is as least as likely as not that the 
veteran does have residuals of a shell 
fragment wound to the right knee that is 
related to his service in World War II 
and the incident therein that had caused 
his left thigh shell fragment wound.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of number 2, the VBA 
AMC should schedule the veteran for a VA 
examination to determine the nature and 
severity of his residuals of shell 
fragment wound to the left thigh.  The 
claims folder, copies of the previous 
criteria addressing scars under 38 CF.R. 
4.118; including Diagnostic Codes 7800 
through 7805, the revised criteria under 
38 CF.R. 4.118 including Diagnostic Codes 
7800 through 7805, 38 CF.R. 4.40, 4.45, 
4.59, and copies of the criteria for 
rating muscle injuries to the thigh 
38 C.F.R. §§  4.56, 4.73 including 
Diagnostic Codes 5313 through 5318  must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to the 
severity of the veteran's left thigh 
shrapnel wound.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected disability in light of the 
provisions of 38 C.F.R. 4.40, 4.45, and 
4.59 (2003).  It is requested that the 
examiner address the following:

(a) The examiner should address whether 
the service- connected shell fragment 
wound residuals involve only surface 
scarring or whether it also involves 
injury to any underlying muscle group of 
the left thigh.  If so, the examiner 
should state what muscle group or groups 
is/are involved.  Specifically, it should 
be stated whether the original injury 
consisted of a penetrating wound versus a 
through and through gunshot wound.  This 
should include review of the medical 
history available regarding the injury.  
A description and evaluation of any 
residual scar(s) and soft tissue damage 
should also be made and the previous and 
revised rating criteria for scars should 
be addressed accordingly.  The examiner 
should address the extent of involvement, 
if any of any joint structure, or 
arteries, nerves and muscles.  If there 
is diminished sensation in the affected 
areas, an opinion should be rendered as 
to whether such reduced sensation is a 
residual of the shell fragment wound or 
is due to a nonservice- connected 
disability.

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the service-
connected left leg at issue, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The VA examiner 
should specifically determine whether the 
subjective complaints of pain are 
supported by the objective findings made 
on examination. If unable to make this 
determination, the examiner should so 
state.

(c) The examiner should comment as to 
whether the service-connected shrapnel 
wound residuals of the left thigh cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, the examiner should comment on the 
effect of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected shrapnel wounds of the 
left thigh should be accompanied by a 
complete rationale. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



